PER CURIAM.
Writ Granted. The Court of Appeal, Third Circuit, erred in its analysis of defendant’s claim of a double jeopardy violation. Defendant, who has entered an unconditional guilty plea, can only attack the convictions on double jeopardy grounds if he shows a double jeopardy violation on the face of the pleadings or record. La. Code Crim.Proc. art. 930.2; United States v. Broce, 488 U.S. 563, 575-76, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989); State ex rel. Boyd v. State, 98-0378 (La.10/9/98), 720 So.2d 667; State ex rel. Adams v. Butler, 558 So.2d 552, 553 n. 1 (La.1990); cf. State v. Texada, 98-1647 (La.App. 3 Cir. 5/5/99), 734 So.2d 854, 863-64. Accordingly, the judgment of the court of appeal is vacated and set aside and this case is remanded to the appellate court for further consideration of defendant’s claim of a double jeopardy violation based only on the face of the pleadings and record.